Citation Nr: 0122546	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  95-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
intervertebral disc syndrome with lumbar laminectomies and 
neural paresis, left lower extremity.

2.  Entitlement to service connection for a left upper 
extremity disability secondary to the veteran's service-
connected lumbar spine disability.

3.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for residuals of a 
C7/C8 foraminotomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel
INTRODUCTION

The veteran had active service from November 1952 to November 
1955.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran claims, in part, that he is entitled to a higher 
evaluation for his service-connected lumbar spine disability 
and to service connection for a left upper extremity 
disability that is secondary to his lumbar spine disability.  
Additional development by the RO is necessary before deciding 
the merits of the veteran's claims. 

The RO denied the veteran's claims in January 1995, and the 
veteran appealed the RO's decision.  During the pendency of 
the veteran's appeal, legislation was passed that redefines 
the VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  
The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  In addition, regulations pertinent to 
the veteran's claims were amended and these amendments are 
applicable to the same claims noted above.  See 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159). 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claims pursuant to the VCAA and 
amended regulations.  A Remand is thus necessary so that the 
RO can undertake such action.

First, in an Appellant's Brief dated August 2001, the 
veteran's representative requests that the Board remand the 
veteran's claim for an increased evaluation for his lumbar 
spine disability to the RO because the veteran has not been 
afforded a VA examination since he began asserting that his 
disability has worsened.  The VCAA provides that the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
provided there is a reasonable possibility that such 
assistance will aid in substantiating the claim.  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103(A)).  In 
this case, there is insufficient medical evidence of record 
to decide the veteran's claim for an increased evaluation for 
a lumbar spine disability.  The RO last afforded the veteran 
a VA examination of his service-connected lumbar spine 
disability in 1994, but since then, as pointed out by the 
veteran's representative, the veteran has alleged that his 
disability has worsened.  As the record stands, the Board is 
unable to determine the current level of impairment caused by 
the veteran's lumbar spine disability.  Accordingly, on 
Remand, the RO should afford the veteran another VA 
examination of his spine, during which a VA examiner or 
examiners can evaluate the severity of the veteran's lumbar 
spine disability.  

The RO should also afford the veteran another examination of 
his left upper extremity, during which a VA examiner can 
discuss in greater detail the etiology of any left upper 
extremity disability shown to exist.  The veteran claims that 
he developed such a disability as a result of his service-
connected lumbar spine disability.  In January 1995, the RO 
referred the veteran's claims file to a VA physician for an 
opinion on this matter.  This physician succinctly responded 
that there was no relationship between the veteran's left arm 
problem and his lumbar spine disability.  Inasmuch as she did 
not explain the basis of her conclusion, another, more 
comprehensive medical opinion must be obtained.  The Board 
believes that it would helpful if, prior to offering his or 
her opinion, the examiner reviewed the veteran's claims file 
in its entirety and considered all of the pertinent evidence 
of record.  It would also be helpful if, in offering his or 
her opinion, the examiner provided the complete rationale as 
to whether any left upper extremity disability that is shown 
to exist is related to the veteran's period of active service 
or proximately due to or the result of his service-connected 
lumbar spine disability, or whether the veteran's service-
connected lumbar spine disability is causing additional 
impairment of the left upper extremity disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (holding that, pursuant 
to 38 U.S.C.A. § 1110 and 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).

Second, it appears that the veteran's post-service medical 
records may be incomplete.  According to the record, the 
veteran has received VA and private outpatient and inpatient 
treatment for his back since the 1960s.  At present, the most 
recent records of back treatment are dated in 1998.  In light 
of the veteran's assertion that his lumbar spine disability 
has worsened, it seems likely that the veteran has continued 
to receive back treatment, possibly VA and private, since 
1998.  In light of the foregoing, the RO should contact the 
veteran on Remand and ask him to identify all medical 
providers who have treated the disabilities at issue in this 
appeal since 1998, and based on the information received, 
make an effort to obtain the records of all treatment 
identified. 

Third, the RO has certified for appeal three issues, 
including entitlement to compensation under the provisions of 
Title 38, United States Code, Section 1151, for residuals of 
a C7/C8 foraminotomy.  However, it is unclear whether this 
issue has been properly perfected for appellate review.  

Applicable law provides that appellate review will be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished.  38 U.S.C.A. § 7105(a) (West 1991).  A substantive 
appeal must be filed within 60 days from the date the RO 
mails the SOC, or within the remainder of the one-year period 
from the date of the notification of the determination, 
whichever period ends later.  38 U.S.C.A. § 7105(b)(1), 
(d)(3); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2000).  

When it is required that a written document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by the VA.  
In calculating this 5-day period, Saturdays, Sundays and 
legal holidays will be excluded.  38 C.F.R. § 20.305 (2000).

In July 1995, the RO denied the veteran entitlement to 
compensation under the provisions of Title 38, United States 
Code, Section 1151, for residuals of a C7/C8 foraminotomy.  
The RO notified the veteran of this decision the same month.  
It does not appear that the veteran filed a NOD in response 
to this notice, but in October 1996, the RO issued a 
supplemental statement of the case (SSOC), which listed three 
issues on appeal, including entitlement to compensation under 
the provisions of Title 38, United States Code, Section 1151, 
for residuals of a C7/C8 foraminotomy.  Neither the veteran, 
nor his representative responded to this SSOC until August 
2001, when the veteran's representative filed a Statement of 
Accredited Representative in Appealed Case.  In light of 
these facts, the Board questions whether there is crucial 
evidence missing from the claims file or, if not, whether the 
veteran initiated a timely appeal of the RO's July 1995 
denial.  In either event, the matter of whether the Board has 
jurisdiction over this issue is raised.

The Board as a statutory tribunal must ensure that it has 
jurisdiction before addressing the merits of an issue.  Marsh 
v. West, 11 Vet. App. 468, 469 (1998) (citing Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  However, since 
the record does not show that the veteran has been informed 
that his appeal on the issue of entitlement to compensation 
under the provisions of Title 38, United States Code, Section 
1151, for residuals of a C7/C8 foraminotomy might not be 
perfected, he has not had the opportunity to submit evidence 
and argument as to this question.  Accordingly, this issue 
must be remanded to afford the veteran due process of law.  
Marsh, 11 Vet. App. at 469; Bernard v. Brown, 4 Vet. App. 
384, 394-5 (1993).

Fourth, the record contains at least one written statement 
from the veteran's private physician indicating that the 
veteran's service-connected lumbar spine disability renders 
the veteran totally disabled and interferes with his ability 
to work.  This evidence necessitates the RO to consider the 
veteran's claim for an increased evaluation for a lumbar 
spine disability on an extraschedular basis.  As well, this 
evidence raises a claim of entitlement to a total disability 
evaluation based on individual unemployability (TDIU), which 
the RO should consider on Remand. 

Finally, because these claims are being remanded for other 
purposes, on Remand, the veteran should be given an 
opportunity to identify and, if appropriate, authorize the 
release of all pertinent, outstanding evidence that needs to 
be obtained and to submit additional argument in support of 
his claims.  

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all VA and private medical 
providers who have treated his lumbar 
spine, cervical spine and left upper 
extremity disabilities and whose records 
have not yet been obtained.  

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
outstanding records of treatment 
identified by the veteran.    

3.  The RO should afford the veteran VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
severity of the veteran's service-
connected lumbar spine disability.  The 
RO should provide the examiners with the 
veteran's claims file and a copy of this 
Remand for review in conjunction with the 
examinations.  Thereafter, the examiners 
should conduct all evaluations, studies, 
and tests deemed necessary.  Following a 
comprehensive review of the record and 
the veteran's history and thorough 
evaluations, the examiners should: (1) 
fully describe all lumbar spine 
symptomatology manifested by the veteran; 
(2) indicate the level of impairment 
caused by the veteran's lumbar spine 
disability in terms of the nomenclature 
of the rating schedule (for instance, 
discuss whether the veteran's 
intervertebral disc syndrome is 
pronounced, causes sciatic neuropathy, 
pain, muscle spasm, an absent ankle jerk 
or other neurological findings, and 
provides little intermittent relief); (3) 
specify whether the veteran has 
functional loss or weakness of the lumbar 
spine due to an objective demonstration 
of pain upon movement, weakened movement, 
excess fatigability, or incoordination, 
and whether pain could significantly 
limit his functional ability during 
flare-ups or with repeated use of the 
affected joint over a period of time; and 
(4) opine whether the veteran's lumbar 
spine disability, alone, renders him 
unemployable.  The examiner should 
express clearly the rationale on which he 
bases his opinion.  

4.  Thereafter, the RO should afford the 
veteran a VA examination of his left 
upper extremity for the purpose of 
ascertaining the etiology of any left 
upper extremity disability shown to 
exist.  The RO should provide the 
examiner with the veteran's claims file 
and a copy of this Remand for review in 
conjunction with the examination.  The 
examiner should conduct all evaluations, 
studies, and tests deemed necessary.  
Following a comprehensive review of the 
record and the veteran's history and a 
thorough evaluation, the examiner should 
diagnose any left upper extremity 
disability that is present and offer an 
opinion as to:
(1) whether that disability is at least 
as likely as not related to the veteran's 
period of active service; 
(2) whether it is proximately due to or 
the result of his service-connected 
lumbar spine disability; and 
(3) whether it is aggravated by his 
service-connected lumbar spine 
disability, and if so, to what extent.  
The examiner should provide the complete 
rationale on which his opinion is based.

5.  The RO should then review the VA 
examination reports to determine whether 
they comply with the previous 
instructions.  If they are deficient in 
any regard, immediate corrective action 
should be taken.  

6.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and duty to 
assist requirements of the VCAA and 
amended regulations.  

7.  The RO should then determine whether 
the veteran filed a timely appeal of the 
RO's July 1995 denial of entitlement to 
compensation under the provisions of 
Title 38, United States Code, Section 
1151, for residuals of a C7/C8 
foraminotomy.  If the RO determines that 
a timely substantive appeal was not 
filed, it should so notify the veteran.  
If the veteran protests the RO's 
determination in this regard, the RO 
should furnish the veteran an SOC 
pertaining to the timeliness issue and 
advise him of the need to file a timely 
substantive appeal on the issue 
mentioned.  If the RO determines that a 
timely substantive appeal was filed, it 
should return the veteran's claim file to 
the Board for further appellate review of 
this issue.  

8.  Lastly, the RO should consider in the 
first instance the TDIU claim raised by 
the record and readjudicate the veteran's 
claims for an increased evaluation for a 
lumbar spine disability and for service 
connection for a left upper extremity 
disability.  If any decision is adverse 
to the veteran, the RO should provide the 
veteran and his representative a 
supplemental statement of the case that 
lists all pertinent statutory and/or 
regulatory provisions on which the RO's 
denial is based and an opportunity to 
respond thereto before the claim is 
returned to the Board for further 
appellate consideration. 

The purposes of this REMAND are to afford the veteran due 
process of law and to ensure that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal; however, no action is 
required until he is otherwise notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




